 U.S. PIPE & FOUNDRY COMPANYU.S. Pipe & Foundry Company and Winfrey Enter-prises, Inc. and Teamsters Local Union # 515, anaffiliate of the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 1O-CA-13209January 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 26, 1979, Administrative Law JudgeRobert C. Batson issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEROBERT C. BATSON, Administrative Law Judge: Thehearing in this proceeding, under the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq. (hereincalled the Act), was commenced before Administrative LawJudge John F. P. Corbley on September 25, 1978, atChattanooga, Tennessee. On September 26, Judge Corbleyadjourned the hearing sine die to permit the General Counselto perfect service of the formal papers upon WinfreyEnterprises, Inc., a party to these proceedings. Prior to theresumption of the hearing, Judge Corbley died, and after duenotice to all parties the hearing was resumed before me onApril 16 and 17, 1979. The charge was filed by TeamstersLocal Union #515, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (herein called the Union) on November 2, 1977.'' All relevant events in this case occurred in the calendar year 1977 andunless otherwise indicated all months and date% hereinafter are in 1977.247 NLRB No. 12The Acting Regional Director for Region 10 (Atlanta,Georgia) issued a complaint and notice of hearing on April14, 1978, alleging that U.S. Pipe & Foundry Company(herein called USP) and Winfrey Enterprises, Inc. (hereincalled Winfrey), herein jointly called Respondent, are jointemployers of the unit of employees here involved, and thatUSP had violated Section 8(a)(5) and (1) of the Act byunilaterally and without notice to or consultation with theUnion terminating a contractual relationship with Winfrey,causing the termination of all unit employees.I find USP and Winfrey to be joint employers of theemployees in the unit here involved. I further find that USPgave the Union adequate notice of its contemplated termina-tion of the contract with Winfrey which precipitated thetermination of the unit employees, and, accordingly, has notviolated Section 8(a)(5) and (1) of the Act.All parties were afforded full opportunity to presentevidence, to examine and cross-examine witnesses, to makeoral argument, and to file briefs. Briefs were filed by counselfor the General Counsel and USP. Upon the entire record,including consideration of the briefs, and upon my observa-tion of the testimonial demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, USP admits, and I find that at alltimes material herein USP is and has been a Delawarecorporation with an office and place of business located atChattanooga, Tennessee, where it is engaged in the manufac-ture and sale of soil pipe. During the 12-month periodpreceding the issuance of the complaint herein, USP soldand shipped finished products valued in excess of $50,000directly to points located outside the State of Tennessee.Accordingly, I find that at all times material herein, USPhas been an employer within the meaning of Section 2(2) ofthe Act, engaged in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I find thatat all times material herein the Union is and has been a labororganization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUSP has for many years used the services of commoncarriers and leased drivers to ship its soil pipe to customersand other transportation services. In 1966 USP contractedwith Merchants & Manufacturing Transfer Company tosupply qualified drivers to it to drive tractors and trailersleased by USP from various sources. In that year the Unionwas certified in Case 10-CA-6676 as the exclusive collec-tive-bargaining representative of "all over-the-road truck139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers employed by the employer at its Chattanooga,Tennessee, operation, but excluding all other employees,office clerical employees, guards and supervisors, as definedin the Act." Shortly after the certification, All-StatesServices of Chattanooga, Inc., (a Winfrey Enterprise) be-came a successor employer and, on June 23, 1966, negotiatedthe first collective-bargaining agreement. All-States was atsome point succeeded by Winfrey Enterprises (a soleproprietorship), which in or about 1973 was succeeded byWinfrey Enterprises, Inc. Successive collective-bargainingagreements were negotiated; the most recent agreement waseffective from April 2, 1977, to April 8, 1978.In late 1975 the Union filed a petition under Section 9(c)of the Act in Case 10-RC-10552 naming USP as theemployer of the drivers it leased from Winfrey who were inthe unit described in the collective-bargaining agreementthen in effect. At or about the same time the Union filedanother petition in Case 10-RC-10562 naming Winfrey asthe employer of the same employees. The cases wereconsolidated for hearing, pursuant to which the Boardissued its Decision and Order2wherein it found that noquestion concerning representation existed in view of thefact that Winfrey continued to recognize the Union as therepresentative of the employees in the unit in which theelection was sought. The Board elected not to treat therepresentation petitions as a motion to clarify or amend thecertification.Over the years Winfrey has supplied to USP qualifieddrivers who drove equipment leased by USP from SaundersTruck Leasing Service. This arrangement supplied about 60percent of USP's trucking needs; the remaining 40 percentwas handled by common carrier. Winfrey also supplieddrivers to other customers on a cost-plus basis, as was thecase with USP. However, USP constituted about 80 percentof Winfrey's total business.B. The Joint Employer IssueThe threshold issue in this case is the relationship betweenWinfrey and Respondent USP. For, as the General Counselconcedes, in the absence of a finding of joint employerrelationship, there can be no finding that USP violated theAct. The question whether USP and Winfrey were jointemployers of the drivers leased by Winfrey to USP dependson whether the evidence shows they codetermined thosematters governing the essential terms and conditions ofemployment of the drivers Winfrey used to fulfill its contractwith USP, and is essentially a factual one. Harold A. Boire,Regional Director v. Greyhound Corp.. 376 U.S. 473 (1964).The contract in effect between Winfrey and USP intendedto govern their relationship at times material here wasexecuted February 18, 1976, and could be terminated upon30 days' written notice by either party. In substance, thecontract provides that Winfrey shall supply to USP dulylicensed, experienced, and qualified drivers on an as-neededbasis for both intrastate and interstate driving. USP reservedthe right to pass upon the qualifications of any driver and, if' United States Pipe and Foundry Company-Soil Pipe Division, 223 NLRB1443 (1976).'Luther Glen Moore testified that in or about 1968 he was hired directly byit deemed the driver unqualified for any just cause, torequest that Winfrey dismiss that driver from its service.The essential facts are not in dispute. The drivers Winfreysupplies to USP are hired and paid by Winfrey, who has theauthority to discipline and discharge them.' USP had thecontractual right to reject any drivers supplied by Winfrey.However, once employed, their day-to-day activities wereunder the control and supervision of USP, and there waslittle further contact with Winfrey. They reported directly toUSP when called by USP's dispatcher, who assigned theirwork. They wore uniforms bearing the USP insignia;maintained logbooks in the name of USP; and were providedtoll fees by USP. With respect to supervision, Winfreyemployed no supervisors at USP for the 50-80 drivers itsupplied USP. All supervision of these drivers was by USP'sdispatchers and fleet superintendent. This supervision in-cluded assignment of loads, albeit in accordance with thecollective-bargaining agreement; instructions to driverswhile en route in the event of an accident or otheremergency; instructions concerning haulbacks; and transfersto out-of-state assignments at other USP facilities withoutloss of seniority. While it is true that USP's dispatcherscould not fire one of these employees from Winfrey'spayroll, it is clear that they could effectively terminate themfrom working at USP.Further-and, in my view, standing alone it would beconclusive--evidence of the joint employer relationship isthe fact that USP administered the contract with respect togrievances. The first step of the grievance procedure was topresent the grievance to the immediate supervisor, thedispatcher; the second step was handled by USP's fleetsuperintendent; and at the third step Winfrey came into thepicture as a member of the grievance board on which therewas also, apparently, a USP representative. USP hasreimbursed Winfrey for costs in settling grievances and hassettled grievances directly with employees.Finally, during contract negotiations Winfrey frequentlyconsulted with USP management about various contractproposals and often followed USP's recommendations. Also,the record establishes that, when USP closed out its driveroperations in Anniston, Alabama, USP officials and Winfreynegotiated with the Union with respect to dovetailing thosedrivers on the Winfrey seniority list.USP contends in the first instance that it and Winfrey arenot joint employers by virtue of the day-to-day control itmaintains over the drivers, since Department of Transporta-tion and Interstate Commerce Commission regulationsrequire that it have complete control over the drivers withrespect to their operation of the vehicles. Such contention,even if correct, does not negate a finding of joint employerstatus where, as here, the record shows that USP hasexclusive control of these employees' work activities. FloydEpperson (United Dairy Farmers. Inc.), 202 NLRB 23(1973); Manpower, Inc., of Shelby County, and ArmourGrocery Products Co., Division of Armour and Company, 164NLRB 287 (1967). In Syufy Enterprises, a Limited Partner-ship, 201 NLRB 738 (1975), the Board concluded that theabsence of supervision by a contractor providing janitorialJim Quarles, USP's dispatcher and fleet superintendent, to work for Winfrey.Assuming this to be true, it is not sufficient to establish that USP had theauthority to hire for Winfrey.140 U.S. PIPE & FOUNDRY COMPANYservices and the performance of supervisory functionsdirectly by the owner was sufficient to establish a jointemployer relationship.USP also contends that the absence of common owner-ship, officers, or financial interest mitigates against a findingof joint employer status. However, it has long been held thatthese indicia of joint employer status are not necessary tosuch finding. In N.L.R.B. v. New Madrid ManufacturingCompany, a Corporation. and Harold Jones, an Individual,d/b/a Jones Manufacturing Company. 215 F.2d 908, 913(8th Cir. 1954), the court stated, "[F]or purposes of the Act,it has been judicially recognized that anyone, whetherspecifically attached to the enterprise or not, who possessessuch a right or power of control over its conduct as to have aresponsibility for its labor affairs and relations in fact mayproperly be treated as an employer." For, to establish that itwas a joint employer, it need only be found that "Respon-dent [USP] exercise[d] effective control over the workingconditions of [the drivers] and [was] fully competent tobargain with the Union in accordance with the provisions ofthe Act." Herbert Harvey. Inc., 171 NLRB 238, 239 (1968).Accordingly, I find and conclude that USP and Winfreywere at material times joint employers of the employees hereinvolved.C. The Alleged Refusal To BargainAs heretofore noted, USP leased the equipment operatedby the employees here involved from Saunders LeasingSystem, Inc., under a lease agreement executed May 18,1973, for approximately 17 tractors. The lease was to run for5 years and contained provisions for rental rate adjustments,and further provided that either party may cancel as to oneor all of the vehicles involved after I year upon a 120-daywritten notice to the other party. In the event the owner(Saunders) canceled the lease, the lessee (USP) had theoption to purchase the vehicles for a price to be calculatedaccording to a formula set forth in the lease agreement.Sometime prior to June 1, Marvin Sikes, assistant vicepresident of Saunders, requested a meeting with John Fay,administrative vice president of USP, at USP's Birminghamoffice. On June 2, Fay and James Prigmore, USP's Chatta-nooga general manager, met with Sikes in Birmingham.Sikes presented Fay with a proposal that the equipment thenbeing leased to USP be replaced with new equipment at asubstantial increase in the rental rate. This proposal wasrejected by Fay, at which time Sikes hand-delivered a letterto Fay which, in substance, stated that Saunders wasexercising its option to cancel the entire lease agreementeffective 120 days from the date of the letter and further setforth USP's option to purchase the equipment.According to Fay and Plant Manager Prigmore, thisaction came as a complete surprise to them, especially inview of the fact that Saunders had just recently, in April,adjusted the rental fees upward. Fay presented the cancella-tion notice to USP's corporate counsel, William L. Green,for an opinion on the legality of Saunders' action. Greentestified that in the ensuing weeks he consulted with outsidelegal counsel as to whether there were any way thatSaunders could be legally compelled to continue the lease. Inlate June it was concluded that Saunders was within hiscontractual rights to cancel the lease and there was nothingUSP could do about it.Green apprised Prigmore of this determination by tele-phone and advised him that he was notifying Winfrey of thecancellation of the equipment lease and, based thereon andin view of the fact they would have no equipment forWinfrey's drivers to operate, the cancellation of theirFebruary 18, 1976, agreement with Winfrey, effectiveSeptember 30. Prigmore immediately telephoned Winfreyand, advising him that there was a problem, asked him tocome in for a meeting. Winfrey immediately went to USP'soffice where he met with USP's fleet superintendent, Snable,and Prigmore. Prigmore told Winfrey that Saunders hadcanceled the equipment lease effective September 30 and, inview of the fact they would have no equipment to operate,they would have to cancel their agreement with him effectivethe same date. Prigmore advised Winfrey that Green hadwritten him to that effect, but that he wanted him to have asmuch notice as possible.While still at USP's office, Winfrey attempted to callBobby Logan, whom he believed to be the Local Union'spresident. Being unable to .-each Logan, Winfrey telephonedone of the job stewards, Bill Yarborough, who, upon beingadvised of the cancellation, stated that he would get in touchwith Logan and try to "find out what's going on." By letterto Logan dated July 5, Winfrey formally advised the Unionof the cancellation of the Saunders lease and the resultingcancellation of his own agreement to supply drivers to USP.Within a few days Paul Smith, who was apparently then theLocal's president, contacted Winfrey and, in a discussionconcerning ways of possibly salvaging some of the business,suggested that they try to meet with Prigmore. Winfreyarranged a meeting with Prigmore about July 14 or 15.Present at the meeting, which was held in Winfrey's office,were Winfrey, Prigmore, and Smith. According to thetestimony of all three men, there was extensive discussionconcerning ways and means of maintaining the relationshipand the jobs of these employees. Smith told Prigmore that hehad a "contact" at Hertz Truck Rental who he thoughtmight give them a good deal to replace the Saunders leaseand that he (Smith) would have his "contact" get in touchwith Prigmore. Prigmore indicated that he would considerany proposition. There was discussion concerning thepossibility of salvaging 15 or 20 drivers to be used on themore profitable runs, and Prigmore agreed to investigatethat element. There was also discussion concerning the recallof several drivers who were on layoff at that time andPrigmore agreed to recall those who wished to return andwork until September 30. On July 20, Winfrey wrote each ofthe laid-off drivers and offered them employment at USPuntil September 30. On July 26, USP notified Saunders thatit would not exercise its option to purchase the leasedequipment and that the equipment would be returned onSeptember 30.The record does not reveal that there was any furthereffort by the Union to bargain over the matter of USP'sgoing out of the trucking business. Winfrey testified that hisonly contact with the Union after the mid-July meeting wasroutine. Prigmore testified that about mid-September Smithtelephoned him regarding rumors that USP was accusingsome drivers of sabotaging the equipment. Prigmore denied141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis. In the course of this conversation Smith askedPrigmore if anyone from Hertz had contacted him. Prigmorereplied in the negative, and Smith stated that he guessed theywere not interested in the business. On September 30, all thedrivers were terminated.On these facts, the General Counsel argues that USPnever notified the Union of any of its actions leading up tothe acceptance of the cancellation of its vehicle lease bySaunders which necessitated the termination of the drivers.He further argues that at the time USP notified Winfrey,who in turn notified the Union, USP had already decided toaccept the termination of the lease and terminate the drivers.Thus, the Union was presented with afait accompli.Respondent makes a variety of arguments as to why it hadno duty to bargain with the Union or, in the alternative, whyit did notify and bargain with the Union. Some of thesecontentions I need not deal with in view of my ultimatefindings and conclusions. Respondent's initial argument-that it was not a joint employer with Winfrey of theemployees here involved and, accordingly, it had no duty tobargain-has been disposed of in section III,B, of thisDecision. USP and Winfrey were at material times jointemployers of these employees.Respondent then argues that the unit alleged in thecomplaint to be the appropriate unit for purposes ofbargaining contained employees over whom it had nocontrol. The complaint alleges that the appropriate unit is:All over-the-road truck drivers employed by Winfrey atits Chattanooga, Tennessee, operation, but excluding allother employees, office clerical employees, guards andsupervisors as defined in the Act.In this regard, Respondent contends that the evidence showsthat Winfrey employed other drivers whom it leased to othershippers, and a unit limited to only those drivers driving forUSP is not the one certified or found appropriate by theBoard. Notwithstanding the certification and the Board'sdecision in United States Pipe & Foundry Company, supra,that the Union was recognized for all of Winfrey's drivers,both Curtis Winfrey and Bill Test, business agent for theUnion, testified that the contract was negotiated for, andwas applied only to, those drivers of Winfrey who wereleased to USP.The unit alleged in the complaint is unquestionablyappropriate, for it is the one the Board certified and the onein which the Union was, presumably, accorded recognition.Ref-Chem Company and El Paso Products Co., 169 NLRB376, 380 (1968). The fact that a unit of Winfrey driversconfined to those leased to USP may also be appropriate isnot before me, for the question is not one to be determinedde novo here. National Gypsum Company, 220 NLRB 551,555 (1975).I have found that USP was a joint employer for thatportion of the bargaining unit assigned to work at USP.Assuming, as Respondent contends, that the appropriateunit is broader than the employees assigned to work at USP,it appears, as the Administrative Law Judge stated in Sun-Maid Growers of California, 239 NLRB 346, 353 (1978),"[iln these circumstances, no policy of the Act would appearto be offended by imposing a bargaining obligation uponRespondent and [Winfrey], jointly, for that portion of thebargaining unit for which they occupied joint-employerstatus." Accordingly, USP had a duty to bargain with theUnion in that portion of the unit for which it shared joint-employer status with Winfrey.Respondent contends that the Union had ample notice ofthe circumstances leading up to its termination of theseemployees and was given the opportunity to, and in fact did,bargain both about the decision and the affects of its decisionto accept the termination of the lease agreement by Saun-ders. The facts support Respondent's contention. Initially, itshould be noted that there is no allegation or argument thatUSP was discriminatorily motivated in its decision to acceptthe valid lease cancellation and get out of the truckingbusiness, rather than purchase the equipment, as it had aright to do under the lease, arrange to lease the equipmentfrom some other supplier, or accept the new equipmentoffered by Saunders.When Saunders advised USP of its intention to cancel thelease agreement, USP had four options. It could enter into anew lease agreement with Saunders for new equipment at asubstantial raise in costs; it could purchase the old equip-ment that it had been leasing and continue operating in thesame manner; it could find a new lessor for the equipmentand continue in the same manner; or it could accept thecancellation and get out of the trucking business. As noted,it is not alleged or argued that it was discriminatorilymotivated in opting for the latter. Accordingly, there is noquestion here of animus or bad faith, but merely the questionof whether the Union was afforded the opportunity tobargain over the decision and its effects on the employees.That question must be answered in the affirmative.USP learned of Saunders' proposed change in the terms ofthe lease, or cancellation thereof, on June 2. The effectivedate of the cancellation was to be September 30, some 3months later. It was, I believe, under the circumstances here,entitled to a reasonable amount of time to investigate andconsider the alternatives open to it, including the possibilityof legally compelling Saunders to continue with the oldlease, before it notified the Union of the predicament itfaced. This it did. However, when it determined thatSaunders was within his contractual rights in canceling thelease, in late June it notified Winfrey of the situation and itsintentions, and Winfrey forthwith notified the Union on orabout June 28. Winfrey's notification to the Union on June28 constituted notification by USP. Contrary to the GeneralCounsel's contention that USP did not at any time notify theUnion, notification by Winfrey constituted notification byUSP. It has been well settled that where there were jointbargaining entities, be they employers or unions, the Boardhas treated them as a single de jure entity, and the conductand knowledge of one is imputed to the other. See Ref-ChemCompany, supra; Pharmaseal Laboratories, 199 NLRB 324,325 (1972). Consequently, when Winfrey notified the Unionof USP's position, it constituted notification by USP.The General Counsel contends that, at best, USP present-ed the Union with a fait accompli, the evidence of which isestablished by USP's letter to Winfrey dated June 28,wherein it makes clear that its decision was final. I disagree.USP's letter to Winfrey on June 28, as well as the discussionin the meeting with Winfrey on the dame date, demonstratesthat USP was merely putting the facts on the linc, and USPdemonstrated in the meeting with Winfrey and Smith on142 U.S. PIPE & FOUNDRY COMPANYJuly 14 that it was open to any suggestions that wouldpermit it to continue the Saunders lease or find a new meansof continuing to operate as it had in the past. The cases citedby the General Counsel in support of his contention thatUSP did not give the Union sufficient notice of its intendedcourse of actions are inapposite on their facts. In Florida-Texas Freight, Inc., 203 NLRB 509 (1973), the respondentmisled the Union with respect to its subcontracting out ofwork, which caused the termination of some employees. Therespondent was simultaneously negotiating with a subcon-tractor when it met with the union for bargaining, and thesubject of subcontracting was discussed, but the respondentfailed to notify the union that it was actively consideringsuch action at that time. The respondent implemented theaction before the next bargaining session. In Walter Pape,Inc., 205 NLRB 719 (1973), the respondent engaged insurface bargaining by failing to notify the union that it wasactively considering the termination of some routes whichwould bring about the termination of some employees.It is well stated that "[n]otice, to be effective, must begiven sufficiently in advance of actual implementation of adecision to allow reasonable scope for bargaining." Interna-tional Ladies' Garment Workers Union, AFL-CIO[McLoughlin Manufacturing Corporation, et al.l v. N. L. R. B.,463 F.2d 907, 919 (D.C. Cir. 1972). Here, USP notified theUnion 2 months in advance of implementation of its decisionto accept the Saunders lease cancellation and I month beforeIn the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48it accepted the cancellation. It bargained directly with theUnion, upon request, on July 14. The Union did not requestfurther bargaining. Frankly, I do not know what elseRespondent could have done to comply with its duty tobargain with the Union.Accordingly, I find that Respondent has not violated theNational Labor Relations Act, as alleged.CONCI USIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. United States Pipe & Foundry Company and WinfreyEnterprises, Inc., constitute joint employers of the truck-drivers leased by Winfrey Enterprises to United States Pipe& Foundry Company.3. The Respondent, United States Pipe & FoundryCompany, has not violated the National Labor RelationsAct, as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety.of the Rules and Regulations. he adopted by the Board and become itsfindings. conclusions. and Order, and objections thereto shall he deemedwaived for all purposes.143